Mr. Justice Woodward
delivered the opinion of the court,
Frederick Schwehr became a member of The Penn Mutual Relief Association on the 21st of April 1873. At that time the constitution of the corporation, which had been adopted in April 1869, was in force. The second article was in these words: “ This association shall have for its object the cash payment to the family of a deceased member, within forty days after death, of as many dollars as there are members of the association.” By the second section of the sixth article, it was declared: “ On the death of a; member, a sum equal to one dollar for each enrolled member on the books of the association, at the date of his death, shall be paid to his legal representatives, or to such person 'or persons as he may have designated in writing, either by his own hand or that of another person by his direction or request. Provided always, that where such a member leaves a widow or children, he shall have no power to deprive her or them of the benefits specified in this article by will or otherwise, but the same shall be paid to her or them absolutely.” On the 5th of November 1873, the constitution was amended by virtue of a decree of the Court of Common Pleas of the county of York. The second article was so altered as to read thus: “ The object of this association shall be the relief of widows, orphans or families of deceased members.” The sixth article was wholly changed. Its provisions were supplied by the following provisions of the fifth amended article: “ Section 1. On the notification of the death of any member to the secretary of the association, * * * an assessment shall be made upon each member for a sum equal to one dollar and ten cents, of which one dollar shall be applied to the relief of the widow, orphans or family of such deceased member.” Section 2. “ Within ten days after the assessment shall have been paid to the secretary, the sum due — not exceeding one dollar from each member at the time of his death — shall be paid to the widow, orphans or family of the deceased by the proper officers.”
In filling up the form of his application, Mr. Schwehr declared *136that the benefits from his membership should accrue to Catharine E. Eolmer. Tier name was added to the words, “In favor of,” which were contained in the printed blank in use by the association in April 1873. The beneficiary was the daughter of Jacob Eolmer, Avhose Avife was the sister of the deceased Avife of Mr. SchAvehr. When the application for membership Avas made, and down to the time of his death, Mr. Schwehr lived at the public house kept by Mr. Eolmer in the village of Hanover. Catharine Potee, one of the defendants, is the daughter and only child of Mr. SchAYehr, and at the date of the application was married and living Avith her husband. The benefits accruing from the association were claimed by her after her .father’s death, and under the construction given to the terms of the charter, her claim Avas sustained by the Court of Common Pleas.
It is entirely certain that the contract which was found by the decree to be established, Avas one which Mr. Schwehr did not intend to make. There are no facts Avhich tend to shoAV that he would have sought membership in the association if he had believed that his daughter Avould engross its benefits. They Avere living apart. She had a home and family of her OAvn. So far as he had domestic relations, he was a member of the family of Jacob Folmer. It is true there was the tie of blood between them. As his legal representative, she inherited his undevised and unbequeathed estate. But there Avas no intercourse or connection involving protection on one side or dependence on the other. The provision he designed to make was in favor of Catharine Eolmer, the niece of his dead AA'ife, the child of his sister-in-laAv, and a member of the same family with which he lived. To secure such a provision to an identified beneficiary Avas the very purpose of the contract. And the purpose Avas expressed Avith absolute directness. The association accepted the proposition made to them, and bound themselves to pay the fund to become due at his death, not to the legal representatives of the applicant, nor to his daughter, but “for the use of the person,” in the Avords of the sixth article of the constitution as it originally stood, Avhom he had “ designated or appointed in Avriting.” As the charter terms were construed by the Common Pleas, a new contract Avas set up in lieu of that Avhich Mr. Schwehr actually made, his motive for making it was disregarded, and the object he meant to attain was wholly subverted. To Avarrant an interpretation productive of such grave mischief, the meaning of the Avords interpreted should be unmistakable.
Mrs. Potee’s claim is based on the terms of the proviso to the second section of the sixth article-of the charter of 1869, Avhich declared that where a- member of the association should leave a widoAV or children, he should “ have no poAver to deprive her or them of the benefits specified in this article, by will or otherAvise,” but that “ the same should be paid to her or them absolutely.” A pro*137viso is defined to be something engrafted upon a preceding enactment, for the purpose of taking special cases out of the general enactment, and providing specially for them: Potter’s Dwarris 118. It is to be strictly construed; it takes no case out of the enacting clause which is not fairly within the terms of the proviso: United States v. Dickson, 15 Peters 141. What were the “special cases ” intended to be taken out of the operative clause of the sixth article of this charter ? Two classes of persons entitled to benefits on the death of members were specified. They were, first, the legal representatives of the members, and, second, such persons as the members, at the time of uniting with the association, “ may have designated or appointed in writing.” If the prohibition embodied in the proviso must be extended to every case where a member may leave-a wife or child, a provision in favor of any beneficiary would in any such case become a nullity. The widow and child would take under the charter, and ayouM take in every instance as a legal representative. The effect would be to strip from the charter the clause in favor of “a person or persons designated or appointed” by a member. It does not seem credible that in framing the constitution, the association could have had such a result in contemplation. The whole instrument is to have such fair and rational construction as to make all its provisions operative and efficient. As was said in 1 Kent’s Commentaries 463, “ the principle undoubtedly is, that the sound interpretation and meaning of a statute, on a view of the enacting clause and proviso taken and construed together, is to prevail. If the principal object of the act can be accomplished, and stand under the restriction of the proviso, the same is not to be held void for repugnancy.”
A meaning may be extracted from the terms of the sixth article consistent with the maintenance and enforcement of the actual contract made by Mr. Schwehr with the association. The proviso denied to any member the right to deprive his widow or children of benefits by will or otherwise. The words used implied the ownership of the fund and the right to control it at the time of the member’s death. They implied also such ownership and such right of control during his lifetime. The benefits to which the proviso referred, constituted a fund in the name of the member, acquired by and belonging to himself, and transmissible to his legal representatives at his death, which the charter forbade him to sell, pledge or bequeath to the prejudice of his widow or any child who should survive him. This was not such a fund. It had never accrued to Mr. Schwehr, had never been claimed by him, and had never been subject to his control. In the very act of creating it, he had placed it beyond his own reach. It never for a moment became part of his estate which his heirs could on any ground or by any device absorb. A restriction against a gift, assignment or bequest by a member of rights secured to another than himself, could not have been the *138object of the charter, for it could not have entered the minds of its framers that he would ever attempt to exercise' dominion over property to which he had no claim. The prohibition was intended to apply to the first-class of beneficiaries — members whose interests, at their decease, would survive to their legal representatives. To carry it further would be to mutilate the charter as well as to destroy contract rights.
Undoubtedly it has been the controlling idea of this association from the outset to provide for the families of members. This is manifest from the declaration of the object of the organization in the second article of the original constitution, and in the second section of the fifth amended article. Benefits were to be paid “ to the family” in the first instance, and “to the widow, orphans or family” in the second. Possibly an insurance for the benefit of an entire stranger for a consideration paid to the member, or even to secure the debt of a creditor, could not be sustained under the charter. Even then, however, it might be a question whether the benefits would fall to the heirs, or the contract would be held to be ultra vires and simply void. Such a question does not now arise. Catharine Eolmer was within the circle of the family of Mr. Schwehr, and under his contract with the association and a rational interpretation of the charter, she has a right to the fund in controversy.
It is not necessary to 'inquire into the effect of the amendments in the second and fifth articles of the constitution. The changes made were in some respects material, but the rights of the parties must rest on the provisions which were in force when Mr. Schwehr became a member of the association.
The decree of the Court of Common Pleas is reversed, at the costs of the appellees, and it is noAV ordered and adjudged that the principal sum in controversy in this suit, amounting to $1072, with the interest accrued and due thereon, to be ascertained by the prothonotary of that court, be paid to the appellant, Jacob Eolmer; guardian ad litem of Catharine E. Eolmer, by The Penn Mutual Relief Association of York, Pennsylvania, the plaintiffs and appellees.